             Case 2:15-cv-01483-JLR Document 525 Filed 03/06/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10         KATHERINE MOUSSOURIS, et al.,                CASE NO. C15-1483JLR

11                              Plaintiffs,             ORDER
                  v.
12
           MICROSOFT CORPORATION,
13
                                Defendant.
14

15         Before the court are the order and mandate of the Ninth Circuit Court of Appeals.

16   (Mem. (Dkt. # 523); Mandate (Dkt. # 524).) The Ninth Circuit affirmed the court’s order

17   denying Plaintiffs Katherine Moussouris, Holly Muenchow, and Dana Piermarini’s

18   motion for class certification. (See Mem.; Order Den. Class Cert. (Dkt. ## 504 (sealed),

19   508 (redacted).) Although the Ninth Circuit affirmed the court’s order denying class

20   certification, Ms. Moussouris and Ms. Muenchow have individual employment

21   //

22   //


     ORDER - 1
                Case 2:15-cv-01483-JLR Document 525 Filed 03/06/20 Page 2 of 2



 1   discrimination claims that survived summary judgment in part. 1 (See generally 2d Am.

 2   Compl. (Dkt. # 55); MSJ Order (Dkt. ## 510 (sealed), 512 (redacted).)

 3          The court ORDERS the parties to meet and confer and file, by no later than April

 4   6, 2020, a joint status report that includes a proposal for how this case should proceed and

 5   an accompanying proposed timeline. The parties should attempt to agree in good faith on

 6   a unified approach. If they cannot so agree, they may outline their disparate suggestions

 7   in the joint status report.

 8          Dated this 6th day of March, 2020.

 9

10                                                      A
                                                        JAMES L. ROBART
11
                                                        United States District Judge
12

13

14

15

16

17

18

19

20

21
            1
             While the appeal was pending, Ms. Piermarini and Microsoft stipulated to dismissal of
22   Ms. Piermarini’s individual claims. (See 2/26/19 Order (Dkt. # 519).)


     ORDER - 2
